Citation Nr: 1309283	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, to include as secondary to service-connected diabetes mellitus or as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his spouse testified before the undersigned Veterans Law Judge by videoconference from the RO in October 2009.  A transcript of that hearing is associated with the claims file.

The Board denied the Veteran's claim in a decision issued in December 2009.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In July 2010 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision.

Following remand to the Originating Agency for further development, the Board issued a decision in October 2011 that once again denied the claim.  The Veteran again appealed to the Court.  In July 2012 the Court once again granted a Joint Motion of the Parties to vacate the Board's decision and return the case to the Board.

The appeal is REMANDED to the RO for development in compliance with the Joint Motion for Remand, as incorporated by the Court's Order.  VA will notify the appellant if further action is required on his part.


REMAND

The Joint Motion for Remand asserted the Board had not considered evidence constructively of record at the time; i.e., a private medical opinion dated August 12, 2011, and written by Dr. Robert W. Theakston of Northside Medical Center in Fort Payne, Alabama.  This document reportedly articulates an opinion supporting the Veteran's claim of entitlement to service connection, and was reportedly submitted to the RO by the Veteran's representative.    

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).  Also, the duty to ensure compliance with the Court's Order extends to the terms of the agreement struck between the parties that forms the Joint Motion.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

The report by Dr. Theakston is not in the claims file or in Virtual VA.  Further, the last Supplemental Statement of the Case (SSOC) was issued in July 2011; the Board cannot consider Dr. Theakston's report until the Originating Agency has initially reviewed the report and readjudicated the appeal.  See 38 C.F.R. § 19.37; see also Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.2003). 

Finally, the Veteran's representative submitted a letter in February 2013 asserting there are recent treatment records from Birmingham VA Medical Center (VAMC) relevant to the Veteran's appeal.  Virtual VA contains some additional VA treatment records, but prior to readjudication of the claim, the Originating Agency should ensure that all outstanding relevant VA treatment records are associated with Virtual VA.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all outstanding VA treatment records relevant to the claim on appeal are associated with the file.

2.  The RO must also associate the report by Dr. Robert W. Theakston with the claims file or electronically/Virtual VA.  If the report cannot be located at the RO, the Originating Agency must contact the Veteran's representative and obtain another copy of the document.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, readjudicate the claim in consideration of all evidence obtained since the last SSOC but specifically in consideration of the report by Dr. Theakston.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative an SSOC and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


